            Case 1:20-cv-01237-NBF Document 10 Filed 02/17/21 Page 1 of 3




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

TEJA RAVI,                                    )
                                              )
                Plaintiff,                    )
                                              )          No. 20-1237C
       v.                                     )          (Senior Judge Firestone)
                                              )
                                              )
THE UNITED STATES,                            )
                                              )
                Defendant.                    )


               UNOPPOSED MOTION FOR ENLARGEMENT OF
    TIME TO FILE A REPLY BRIEF IN SUPPORT OF OUR MOTION TO DISMISS

       Pursuant to Rule 6.1 of the Rules of the United States Court of Federal Claims,

defendant, the United States, respectfully requests an enlargement of time of five days to file a

reply brief in support of our motion to dismiss. Our reply brief is currently due on or before

February 19, 2021. If this motion is granted, our reply brief will be due on or before February

24, 2021. This is our first request for an enlargement of time for this purpose. Counsel for

plaintiff states that she does not oppose this motion.

       Good cause supports our request. Plaintiff filed his response to our motion to dismiss on

February 5, 2021. ECF No. 9. Since then, Government counsel has had to devote his time to a

number of competing of obligations that have affected his ability to finalize the Government’s

reply brief in this case. These include: (1) preparing a reply brief in support of an opposed

motion for voluntary remand in a Military Pay Act case, Delroy Miller v. United States, No. 20-

1320C (Fed. Cl.), which we filed on February 12, 2021; (2) preparing a response to a motion for

summary judgment in a contract case, David Boland, Inc. v. United States, No. 17-166C (Fed.

Cl.), which we filed yesterday, on February 16, 2021; and (3) finalizing an administrative record

in an appeal before the United States Court of Appeals for the Federal Circuit, entitled Military
          Case 1:20-cv-01237-NBF Document 10 Filed 02/17/21 Page 2 of 3




Veterans Advocacy, Inc. v. Secretary of Veterans Affairs, No. 20-2086 (Fed. Cir.), which is due

on or before February 19, 2021, the same day our reply brief in this case is currently due.

Although undersigned counsel has endeavored to complete the Government’s reply brief in this

matter without seeking an enlargement, it is now clear that more time is necessary.

       For these reasons, we respectfully request that the Court grant our unopposed motion for

an enlargement of time of five days, through and including February 24, 2021, within which to

file a reply brief in support of our motion to dismiss.



                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      ROBERT E. KIRSCHMAN, JR.
                                                      Director

                                                      s/ Eric P. Bruskin
                                                      ERIC P. BRUSKIN
                                                      Assistant Director

                                                      s/ Meen Geu Oh
                                                      MEEN GEU OH
                                                      Senior Trial Counsel
                                                      Department of Justice
                                                      P.O. Box 480
                                                      Ben Franklin Station
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 307-0184
                                                      Email: Meen-Geu.Oh@usdoj.gov

February 17, 2021                                     Attorneys for Defendant




                                                  2
          Case 1:20-cv-01237-NBF Document 10 Filed 02/17/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on this 17th day of February 2021, a copy of

the foregoing “UNOPPOSED MOTION FOR AN ENLARGEMENT OF TIME TO FILE A

REPLY BRIEF IN SUPPORT OF OUR MOTION TO DISMISS” was filed electronically. I

understand that notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.




                                       s/ Meen Geu Oh




                                                  3
